Exhibit 10.17
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (this “Agreement”) is made as of the 4th day of
January, 2010 by and between Integra LifeSciences Holdings Corporation, a
Delaware Corporation, and Judith E. O’Grady (“Executive”).
Background
     WHEREAS, this Agreement is, in part, intended to specify the financial
arrangements that the Company (as defined below) will provide to Executive upon
Executive’s separation from employment with the Company in connection with or
after a Change in Control (as defined below).
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:
Terms
     1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):

  (a)   “Base Salary” shall mean a minimum base salary of $244,400 per year,
payable in periodic installments in accordance with the Company’s regular
payroll practices in effect from time to time. Executive’s Base Salary shall be
subject to annual reviews, and may increase pursuant to such reviews, in which
case the increased annual Base Salary shall become the “Base Salary.”     (b)  
“Board” shall mean the Board of Directors of the Company, or any successor
thereto.     (c)   “Cause,” as determined by the Board in good faith, shall mean
Executive has —

  (1)   failed to perform his stated duties in all material respects, which
failure continues for 15 days after his receipt of written notice of the
failure;     (2)   intentionally and materially breached any provision of this
Agreement and not cured such breach (if curable) within 15 days of his receipt
of written notice of the breach;     (3)   demonstrated his personal dishonesty
in connection with his employment by the Company;     (4)   engaged in a breach
of fiduciary duty in connection with his employment with the Company;





--------------------------------------------------------------------------------



 



  (5)   engaged in willful misconduct that is materially and demonstrably
injurious to the Company or any of its subsidiaries; or     (6)   been convicted
or entered a plea of guilty or nolo contendere to a felony or to any other crime
involving moral turpitude which conviction or plea is materially and
demonstrably injurious to the Company or any of its subsidiaries.

(d)   A “Change in Control” of the Company shall be deemed to have occurred:

  (1)   if the “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than fifty
percent (50%) of the combined voting power of Company Voting Securities (as
herein defined) is acquired by any individual, entity or group (a “Person”),
other than the Company, any trustee or other fiduciary holding securities under
any employee benefit plan of the Company or an affiliate thereof, or any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(for purposes of this Agreement, “Company Voting Securities” shall mean the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors); provided, however, that any acquisition from the Company
or any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of paragraph (3) of this definition shall not be a Change in
Control under this paragraph (1); or     (2)   if individuals who, as of the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason
during any period of at least 24 months to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or

2



--------------------------------------------------------------------------------



 



      consents by or on behalf of a Person other than the Board; or     (3)  
upon consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of any entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) Company Voting Securities outstanding immediately prior to such
Business Combination (or if such Company Voting Securities were converted
pursuant to such Business Combination, the shares into which such Company Voting
Securities were converted) (x) represent, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the corporation resulting from
such Business Combination (the “Surviving Corporation”), or, if applicable, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries (the “Parent Corporation”) and (y) are held in substantially the
same proportions after such Business Combination as they were immediately prior
to such Business Combination; (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities eligible to
elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) except to the extent that such ownership
of the Company existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board, providing for such Business Combination; or     (4)  
upon approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

  (e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



  (f)   “Company” shall mean Integra LifeSciences Holdings Corporation and any
corporation, partnership or other entity owned directly or indirectly, in whole
or in part, by Integra LifeSciences Holdings Corporation.     (g)   “Disability”
shall mean Executive’s inability to perform his duties hereunder by reason of
any medically determinable physical or mental impairment which is expected to
result in death or which has lasted or is expected to last for a continuous
period of not fewer than six months.     (h)   “Good Reason” shall mean:

  (1)   a material breach of this Agreement by the Company which is not cured by
the Company within 15 days of its receipt of written notice of the breach;    
(2)   during the one-year period following a Change in Control, the relocation
by the Company of Executive’s office to a location more than forty (40) miles
from Princeton, New Jersey, or, where Executive’s office is located other than
at the Company’s headquarters in Plainsboro, New Jersey, to a location more than
forty (40) miles from the location of Executive’s office on the date hereof;    
(3)   the Company’s failure to obtain the assumption of this Agreement by any
successor to the Company; or     (4)   during the one-year period following a
Change in Control, the Company, without Executive’s express written consent:
(i) a reduction in Executive’s Base Salary, bonus opportunity (if applicable) or
the aggregate fringe benefits provided to Executive; or (ii) a substantial
alteration of Executive’s authority and/or title or other substantial diminution
in the nature or status of Executive’s responsibilities in a manner reasonably
construed to constitute a demotion.

      Notwithstanding the foregoing, Executive will not be deemed to have
resigned for Good Reason unless (1) Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
Executive to constitute Good Reason within 60 days after the date of the
occurrence of any event that Executive knows or should reasonably have known
constitutes Good Reason for voluntary termination, (2) the Company fails to cure
such acts or omissions within 30 days of its actual receipt of such notice, and
(3) the effective date of Executive’s termination for Good Reason occurs no
later than 30 days after the expiration of the cure period.

4



--------------------------------------------------------------------------------



 



  (i)   “Retirement” shall mean the termination of Executive’s employment with
the Company in accordance with the retirement policies, including early
retirement policies, generally applicable to the Company’s salaried employees.  
  (j)   “Term” shall have the meaning set forth in Section 2 hereof.     (k)  
“Termination Date” shall mean the date on which Executive’s employment with the
Company terminates, as specified in the Termination Notice.     (l)  
“Termination Notice” shall mean a dated notice which: (i) indicates the specific
termination provision in this Agreement relied upon (if any); (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for the
termination of Executive’s employment under such provision; (iii) specifies a
Termination Date; and (iv) is given in the manner specified in Section 16(i).

     2. Term of Agreement. The term of this Agreement shall commence on the date
hereof as first written above and shall terminate on December 31, 2010 (the
“Term”), provided, that, notwithstanding any decision of the Company not to
extend this Agreement, this Agreement shall continue in effect for a period of
12 months beyond the date on which a Change in Control occurs if a Change in
Control shall have occurred during the Term and while Executive is employed by
the Company.
     3. Termination of Employment.

  (a)   Prior to a Change in Control. Executive’s rights upon termination of
employment prior to a Change in Control shall be governed by the Company’s
standard employment termination policies and practices applicable to Executive
in effect at the time of termination or, if applicable, any written employment
agreement between the Company and Executive other than this Agreement in effect
at the time of termination.     (b)   After a Change in Control.

  (i)   From and after the date of a Change in Control during the Term, the
Company shall not terminate Executive from employment with the Company except as
provided in this Section 3(b) or as a result of Executive’s Disability,
Retirement or death.     (ii)   From and after the date of a Change in Control
during the Term, the Company shall have the right to terminate Executive from
employment with the Company at any time during the Term for Cause, by written
notice to Executive, specifying the particulars of the conduct of Executive
forming the basis for such termination.

5



--------------------------------------------------------------------------------



 



  (iii)   From and after the date of a Change in Control during the Term,
subject to Section 4 below: (x) the Company shall have the right to terminate
Executive’s employment without Cause, at any time; and (y) Executive shall have
the right to voluntarily terminate his employment for Good Reason.

     4. Payments Upon Termination of Employment.

  (a)   As consideration for the restrictive covenants contained in Section 5,
in the event that within twelve months of a Change in Control (i) Executive
terminates his employment for Good Reason, or (ii) Executive’s employment is
terminated by the Company for a reason other than Retirement, Disability, death
or Cause, then the Company shall:

  (i)   pay Executive a lump-sum severance amount equal to Executive’s annual
Base Salary (determined without regard to any reduction that would give rise to
Good Reason) as of his last day of active employment; the severance amount shall
be paid in a single sum on the first business day of the month following the
Termination Date; and     (ii)   maintain and provide to Executive, for a period
commencing on the Termination Date and ending on the earlier of (A) the end of
the twelfth month after the Termination Date, or (B) Executive’s death,
continued health coverage in the plan in which Executive was participating
immediately prior to the Termination Date; provided that the continuation of
such coverage is not prohibited by the terms of the plan or by the Company for
legal reasons; and provided further, that in order to receive such continued
coverage, Executive shall be required to pay to the Company at the same time
that premium payments are due for the month an amount equal to the full monthly
premium payments required to pay for such coverage and the Company shall
reimburse to Executive the amount of such monthly premium, less the amount that
Executive was required to pay for such coverage immediately prior to the
Termination Date (the “Health Payment”), no later than the next payroll date of
the Company that occurs after the date the premium for the month is paid by
Executive. In addition, on each date on which the monthly Health Payments are
made, the Company shall pay to Executive an additional amount equal to the
federal, state and local income and payroll taxes that Executive incurs on each
monthly Health Payment (the “Health Gross-up Payment”). The Health Payment and
the Health Gross-up Payment shall be reimbursed to Executive in a manner that
complies with the requirements of Treas. Reg. §1.409A-3(i)(1)(iv), and in no
event will the Health Gross-up Payment be paid to Executive later than the end
of the calendar year following that in which Executive

6



--------------------------------------------------------------------------------



 



      remits the underlying taxes incurred by the Executive on the applicable
Health Payment; and     (iii)   pay to Executive a lump sum cash payment within
thirty (30) days following Executive’s Termination Date equal to the premium
cost of continuing the life and disability insurance in effect on Executive’s
Termination Date for the period ending on the end of the twelfth month after the
Termination Date; provided that the continuation of such benefits is not
prohibited by the terms of the plan or by the Company for legal reasons.    
(iv)   If any payment or benefit to Executive under this Agreement would be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code and, if, after reduction for any applicable federal excise tax imposed by
Section 4999 of the Code (the “Excise Tax”) and federal income tax imposed by
the Code, Executive’s net proceeds of the amounts payable and the benefits
provided under this Agreement would be less than the amount of Executive’s net
proceeds resulting from the payment of the Reduced Amount described below, after
reduction for federal income taxes, then the amount payable and the benefits
provided under this Agreement shall be limited to the Reduced Amount. The
“Reduced Amount” shall be the largest amount that could be received by Executive
under this Agreement such that no amount paid to Executive under this Agreement
and any other agreement, contract or understanding heretofore or hereafter
entered into between Executive and the Company (the “Other Agreements”) and any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Company for the direct or indirect provision of compensation to Executive
(including groups or classes of participants or beneficiaries of which Executive
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for Executive (a “Benefit Plan”) would be subject to
the Excise Tax. In the event that the amount payable to Executive shall be
limited to the Reduced Amount, then, first non-cash benefits that are not
equity-based shall be reduced, then equity award vesting acceleration and next
new equity award grants shall be reduced, followed by a reduction of cash
payments, including without limitation the severance amounts set forth in
Section 4, beginning with payments that would be made last in time, in all
cases, (A) if and to the extent not already provided, accelerated, granted or
paid, as applicable, prior to the date of such reduction, (B) only to the least
extent necessary so that no portion thereof shall be subject to the Excise Tax,
(C) in a manner that results in the best economic benefit to Executive, and
(D) to the extent economically equivalent, in a pro rata manner.

7



--------------------------------------------------------------------------------



 



  (v)   Notwithstanding any provision to the contrary herein, if at the time of
Executive’s termination of employment the Company’s stock is publicly traded and
Executive is a “specified employee” (as such term is defined in
Section 409A(2)(B)(i) of the Code and its corresponding regulations), then, to
the extent that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, all payments to Executive pursuant to this Section 4(a) that are
deemed as deferred compensation subject to the requirements of Section 409A of
the Code shall not be paid to Executive until as soon as administratively
practicable following the expiration of the six month period following the date
of Executive’s Termination Date, but not later than the first Company payroll
date that occurs after the end of such six month period. If Executive dies
during such six-month period and prior to the payment of the postponed amounts
hereunder, the amounts withheld on account of Section 409A of the Code shall be
paid to the personal representative of Executive’s estate within thirty (30)
days after the date of Executive’s death. If any of the payments payable
pursuant to this Section 4(a) are deferred due to such requirements, there shall
be added to such payments interest during the deferral period at a rate, per
annum, equal to the applicable federal short-term deferral rate (compounded
monthly) in effect under Section 1274(d) of the Code on Executive’s Termination
Date.

  (b)   Other Termination. In the event that Executive’s employment terminates
other than as set forth in Section 4(a), Executive’s rights upon termination
shall be governed by the Company’s standard employment termination policies and
practices applicable to Executive in effect at the time of termination or, if
applicable, any written employment agreement between the Company and Executive
other than this Agreement in effect at the time of termination.     (c)  
Termination Notice. Except in the event of Executive’s death, a termination
under this Agreement shall be effected by means of a Termination Notice.

     5. Restrictive Covenants.

  (a)   Covenant Not to Compete. During the Term and for a period of one year
following the Termination Date of Executive’s employment, Executive shall not,
without the express written consent of the Company, directly or indirectly:
(I) engage, anywhere within the geographical areas in which the Company is
conducting business operations or providing services as of the date of
Executive’s termination of employment, in the tissue engineering business (the
use of implantable absorbable materials, with or without a bioactive component,
to attempt to elicit a specific cellular

8



--------------------------------------------------------------------------------



 



      response in order to regenerate tissue or to impede the growth of tissue
or migration of cells) (the “Tissue Engineering Business”), neurosurgery
business (the use of surgical instruments, implants, monitoring products or
disposable products to treat the brain or central nervous system) (“Neurosurgery
Business”), instrument business (general surgical handheld instruments used for
general purposes in surgical procedures) (“Instrument Business”), reconstruction
business (bone fixation devices for foot and ankle reconstruction procedures)
(“Reconstruction Business”) or in any other line of business the revenues of
which constituted at least 50% of the Company’s revenues during the six
(6) month period prior to the Termination Date (together with the Tissue
Engineering Business, Neurosurgery Business, Instrument Business and
Reconstruction Business, the “Business”); (II) be or become a stockholder,
partner, owner, officer, director or employee or agent of, or a consultant to or
give financial or other assistance to, any person or entity engaged in the
Business; (III) seek in competition with the Business to procure orders from or
do business with any customer of the Company; (IV) solicit, or contact with a
view to the engagement or employment by any person or entity of, any person who
is an employee of the Company; (V) seek to contract with or engage (in such a
way as to adversely affect or interfere with the business of the Company) any
person or entity who has been contracted with or engaged to manufacture,
assemble, supply or deliver products, goods, materials or services to the
Company; or (VI) engage in or participate in any effort or act to induce any of
the customers, associates, consultants, or employees of the Company to take any
action which might be disadvantageous to the Company; provided, however, that
nothing herein shall prohibit Executive and his affiliates from owning, as
passive investors, in the aggregate not more than 5% of the outstanding publicly
traded stock of any corporation so engaged and provided, further, however, that
nothing set forth in this Section 5(a) shall prohibit Executive from becoming an
employee or agent of, or consultant to, any entity that is engaged in the
Business so long as Executive does not engage in any activities in the Business
in any capacity for said entity.     (b)   Confidentiality. Executive
acknowledges a duty of confidentiality owed to the Company and shall not, at any
time during or after his employment by the Company, retain in writing, use,
divulge, furnish, or make accessible to anyone, without the express
authorization of the Board, any trade secret, private or confidential
information or knowledge of the Company obtained or acquired by him while so
employed. All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, the Company books, records, files
and know-how acquired while an employee of the Company are acknowledged to be
the property of the Company and shall not be duplicated, removed from the
Company’s possession or premises or made use of other than in pursuit of the
Company’s business or as may otherwise be required by law or any legal process,
or as is necessary in connection with any adversarial

9



--------------------------------------------------------------------------------



 



      proceeding against the Company and, upon termination of employment for any
reason, Executive shall deliver to the Company all copies thereof which are then
in his possession or under his control. No information shall be treated as
“confidential information” if it is generally available public knowledge at the
time of disclosure or use by Executive.     (c)   Inventions and Improvements.
Executive shall promptly communicate to the Company all ideas, discoveries and
inventions which are or may be useful to the Company or its business. Executive
acknowledges that all such ideas, discoveries, inventions, and improvements
which heretofore have been or are hereafter made, conceived, or reduced to
practice by him at any time during his employment with the Company heretofore or
hereafter gained by him at any time during his employment with the Company are
the property of the Company, and Executive hereby irrevocably assigns all such
ideas, discoveries, inventions and improvements to the Company for its sole use
and benefit, without additional compensation. The provisions of this Section
5(c) shall apply whether such ideas, discoveries, inventions, or improvements
were or are conceived, made or gained by him alone or with others, whether
during or after usual working hours, whether on or off the job, whether
applicable to matters directly or indirectly related to the Company’s business
interests (including potential business interests), and whether or not within
the specific realm of his duties. Executive shall, upon request of the Company,
but at no expense to Executive, at any time during or after his employment with
the Company, sign all instruments and documents reasonably requested by the
Company and otherwise cooperate with the Company to protect its right to such
ideas, discoveries, inventions, or improvements including applying for,
obtaining and enforcing patents and copyrights thereon in such countries as the
Company shall determine.     (d)   Breach of Covenant. Executive expressly
acknowledges that damages alone will be an inadequate remedy for any breach or
violation of any of the provisions of this Section 5 and that the Company, in
addition to all other remedies, shall be entitled as a matter of right to
equitable relief, including injunctions and specific performance, in any court
of competent jurisdiction. If any of the provisions of this Section 5 are held
to be in any respect unenforceable, then they shall be deemed to extend only
over the maximum period of time, geographic area, or range of activities as to
which they may be enforceable.     (e)   Survivability. Executive’s obligations
under this Section 5 shall survive termination of this Agreement and/or
termination of Executive’s employment regardless of the manner of termination
and shall be binding upon Executive’s heirs, executors, administrators and legal
representatives.

10



--------------------------------------------------------------------------------



 



     6. Condition to Payment. Executive’s receipt of the compensation benefits
set forth herein are expressly conditioned upon Executive’s execution of a
general release satisfactory to the Company.
     7. No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.
     8. No Set-off. Following a Change in Control, the Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against Executive or otherwise arising.
     9. Limitation on Obligations of the Company. Executive understands that
this Agreement does not create an obligation on the Company or any other person
or entity to continue his employment or to exploit any Inventions. Executive
understands and acknowledges that his employment with the Company is for an
unspecified duration and constitutes “at-will” employment and that this
employment relationship may be terminated at any time, with or without cause,
either at Executive’s or the Company’s option, with or without notice.
     10. Executive Duties. Unless such notice is waived by the Company,
Executive shall not terminate employment with the Company without giving
30 days’ prior notice to the Board, and during such 30-day period Executive will
assist, as and to the extent reasonably requested by the Company, in training
the successor to Executive’s position with the Company; provided, however, that
the provisions of Section 1(h) shall control over this Section 10 in the event
of a voluntary termination by Executive for Good Reason.
     11. Withholding. The Company shall have the right to withhold from all
payments made pursuant to this Agreement any federal, state, or local taxes and
such other amounts as may be required by law to be withheld from such payments.
     12. Assignability. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any entity to which the
Company may transfer all or substantially all of its assets, if in any such case
said entity shall expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto. The Company
may not otherwise assign this Agreement or its rights and obligations hereunder.
This Agreement is personal to Executive and his rights and duties hereunder
shall not be assigned except as expressly agreed to in writing by the Company.
     13. Death of Executive. Any amounts due Executive under this Agreement (not
including any Base Salary not yet earned by Executive) unpaid as of the date of
Executive’s death shall be paid in a single sum within thirty (30) days after
Executive’s death to Executive’s surviving spouse, or if none, to the duly
appointed personal representative of his estate.
     14. Legal Expenses. In the event of a termination pursuant to Section 4(a)
hereof, the Company shall also pay to Executive all reasonable legal fees and
expenses incurred by

11



--------------------------------------------------------------------------------



 



Executive as a result of such termination of employment (including all fees and
expenses, if any, incurred by Executive in contesting or disputing any such
termination or in seeking to obtain to enforce any right or benefit provided to
Executive by this Agreement whether by arbitration or otherwise).
     15. Miscellaneous.

  (a)   Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on the Company’s behalf.     (b)   Nature of
Obligations. Nothing contained herein shall create or require the Company to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that Executive acquires a right to receive benefits from the
Company hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.     (c)   ERISA. For purposes of the
Employee Retirement Income Security Act of 1974, as amended, this Agreement is
intended to be a severance pay employee welfare benefit plan, and not an
employee pension plan, and shall be construed and administered with that
intention.     (d)   Prior Employment. Executive represents and warrants that
his acceptance of employment with the Company has not breached, and the
performance of his duties for the Company will not breach, any duty owed by him
to any prior employer or other person.     (e)   Headings. The Section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation or this Agreement. In the event of a
conflict between a heading and the content of a Section, the content of the
Section shall control.     (f)   Gender and Number. Whenever used in this
Agreement, a masculine pronoun is deemed to include the feminine and a neuter
pronoun is deemed to include both the masculine and the feminine, unless the
context clearly indicates otherwise. The singular form, whenever used herein,
shall mean or include the plural form where applicable.     (g)   Severability.
If any provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable under any applicable law, such
event shall not affect or render invalid or unenforceable any other provision of
this Agreement and shall not affect the application of any provision to other
persons or circumstances.     (h)   Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs, executors and administrators.

12



--------------------------------------------------------------------------------



 



  (i)   Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if hand-delivered, sent by documented overnight
delivery service or by certified or registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below:

    To the Company:

      Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536
Attn: President and CEO

    With a copy to:

      The Company’s General Counsel:

    To Executive:

      Judith E. O’Grady
c/o Integra LifeSciences Corporation
311 Enterprise Drive
Plainsboro, NJ 08536

  (j)   Entire Agreement. This Agreement sets forth the entire understanding of
the parties and supersedes all prior agreements, arrangements and
communications, whether oral or written, pertaining to the subject matter
hereof.     (k)   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the laws of the State of New Jersey.     (l)  
Section 409A.

  (i)   This Agreement shall be interpreted in accordance with Section 409A of
the Code and Department of Treasury regulations and other interpretive guidance
issued thereunder and to avoid any penalty sanctions under Section 409A of the
Code. If any payment or benefit cannot be provided or made at the time specified
herein without incurring sanctions under Section 409A of the Code, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service”

13



--------------------------------------------------------------------------------



 



      under Section 409A of the Code. For purposes of Section 409A of the Code,
each payment made under this Agreement shall be treated as a separate payment.
In no event may Executive, directly or indirectly, designate the calendar year
of payment.     (ii)   All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (A) any reimbursement is
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (B) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (C) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (D) the right to reimbursement is
not subject to liquidation or exchange for another benefit. If expenses are
incurred in connection with litigation, any reimbursements under the Agreement
shall be paid not later than the end of the calendar year following the year in
which the litigation is resolved.

     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

              INTEGRA LIFESCIENCES
EXECUTIVE HOLDINGS CORPORATION   EXECUTIVE    
 
           
By:
  /s/ Stuart M. Essig
 
  /s/ Judith E. O’Grady
 
   
Its:
  President and Chief Executive Officer   Judith E. O’Grady    

14